Appeal by the People from so much of an order of the County Court, Dutchess County, dated May 25, 1979, as, upon defendant’s motion to inspect the Grand Jury minutes, reduced the first count of the indictment from attempted robbery in the first degree to attempted robbery in the third degree. Order reversed insofar as appealed from, on the law, and the first count of the indictment is reinstated. CPL 210.20 (subd 1, par [b]) does not authorize a reduction of a charge contained in an indictment to a lesser included offense upon the defendant’s pretrial motion for inspection of the Grand Jury minutes. The court may dismiss a count upon such a motion, but only if the evidence presented to the Grand Jury is insufficient to sustain either the charge itself or a lesser included offense thereof (People v Leichtweis, 59 AD2d 383, 387). As the County Court found, there was sufficient evidence to support an indictment for attempted robbery in the third degree. Thus, it would have been error to dismiss the count and the court had no authority to reduce it. The motion to dismiss should have been denied and we now reinstate the first count of the indictment. Damiani, J. P., Mangano, Rabin and Gulotta, JJ., concur.